
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 5493
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 16, 2010
		
		
			Received
		
		
			December 22, 2010
			Read twice and referred to the
			 Committee on Rules and
			 Administration
		
		AN ACT
		To provide for the furnishing of statues by
		  the District of Columbia and territories and possessions of the United States
		  for display in Statuary Hall in the United States Capitol.
	
	
		1.Furnishing of statues for
			 statuary hall by district of columbia and territories and possessions
			(a)In
			 GeneralThe President is
			 authorized to invite each jurisdiction described in section 3 to provide and
			 furnish a statue, in marble or bronze, of a deceased person who has been a
			 citizen of the jurisdiction, and illustrious for his or her historic renown or
			 for distinguished civic or military services, such as the jurisdiction may deem
			 to be worthy of this national commemoration; and when so furnished, the same
			 shall be placed in Statuary Hall in the United States Capitol.
			(b)LimitationNo statue of any individual may be placed
			 in Statuary Hall pursuant to this Act until after the expiration of the 10-year
			 period which begins on the date of the individual's death.
			2.Replacement of
			 statues
			(a)Request by
			 Jurisdiction
				(1)In
			 generalA jurisdiction
			 described in section 3 may request the Joint Committee on the Library of
			 Congress to approve the replacement of a statue the jurisdiction has provided
			 for display in Statuary Hall in the United States Capitol under section
			 1.
				(2)ConditionsA
			 request shall be considered under paragraph (1) only if—
					(A)the request has been approved by a
			 resolution adopted by the legislature of the jurisdiction (or its equivalent)
			 and the request has been approved by the chief executive of the jurisdiction;
			 and
					(B)the statue to be
			 replaced has been displayed in the United States Capitol for at least 10 years
			 as of the time the request is made, except that the Joint Committee may waive
			 this requirement for cause at the request of the jurisdiction.
					(b)Agreement upon
			 approvalIf the Joint
			 Committee on the Library of Congress approves a request under subsection (a),
			 the Architect of the Capitol shall enter into an agreement with the
			 jurisdiction involved to carry out the replacement in accordance with the
			 request and any conditions the Joint Committee may require for its approval.
			 Such agreement shall provide that—
				(1)the new statue shall be subject to the same
			 conditions and restrictions as apply to any statue provided by the jurisdiction
			 under section 1; and
				(2)the jurisdiction
			 shall pay any costs related to the replacement, including costs in connection
			 with the design, construction, transportation, and placement of the new statue,
			 the removal and transportation of the statue being replaced, and any unveiling
			 ceremony.
				(c)Limitation on
			 Number of statuesNothing in
			 this section shall be interpreted to permit any jurisdiction described in
			 section 3 to have more than 1 statue on display in the United States
			 Capitol.
			(d)Ownership of
			 replaced statues
				(1)Transfer of
			 ownershipSubject to the
			 approval of the Joint Committee on the Library, ownership of any statue
			 replaced under this section shall be transferred to the jurisdiction
			 involved.
				(2)Prohibiting
			 subsequent display in capitolIf any statue is removed from the United
			 States Capitol as part of a transfer of ownership under paragraph (1), then it
			 may not be returned to the Capitol for display unless such display is
			 specifically authorized by Federal law.
				(e)Relocation of
			 statuesThe Architect of the
			 Capitol, upon the approval of the Joint Committee on the Library and with the
			 advice of the Commission of Fine Arts as requested, is authorized and directed
			 to provide for the reception, location, and relocation of any statues received
			 on or after the date of the enactment of this Act from a jurisdiction under
			 section 1.
			3.Jurisdictions
			 describedThe jurisdictions
			 described in this section are as follows:
			(1)The District of
			 Columbia.
			(2)The Commonwealth
			 of Puerto Rico.
			(3)Guam.
			(4)American
			 Samoa.
			(5)The United States
			 Virgin Islands.
			(6)The Commonwealth
			 of the Northern Mariana Islands.
			
	
		
			Passed the House of
			 Representatives December 15, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
